



Exhibit 10.25
    
AMENDMENT TO THE
STONE ENERGY CORPORATION
EMPLOYEE SEVERANCE PLAN


THIS AMENDMENT (“Amendment”) to the Stone Energy Corporation Employee Severance
Plan (the “Plan”) is made as of November 21, 2017.
WHEREAS, Stone Energy Corporation (the “Company”) currently maintains the Plan
pursuant to which certain employees of Employer are entitled to receive
severance payments and benefits upon certain terminations of employment subject
to the terms and conditions contained therein;
WHEREAS, pursuant to Section 4.5 of the Plan, the Board may amend the Plan or
any portion thereof at any time subject to the terms and conditions contained
therein; and
WHEREAS, capitalized terms used but not otherwise defined in this Amendment
shall have the meanings ascribed to such terms in the Plan.
NOW, THEREFORE, BE IT:
RESOLVED, that the definition of “Involuntary Termination” in Section 1.1 of the
Plan is hereby deleted in its entirety and replaced with the following:
“‘Involuntary Termination’ shall mean (x) any termination of the Participant’s
employment by the Employer other than for Cause or (y) a termination of
employment by the Participant during the twelve month period immediately
following the Closing Date (as defined in the Transaction Agreement, dated as of
November 21, 2017 by and among Stone Energy Corporation, Sailfish Energy
Holdings Corporation, Sailfish Merger Sub Corporation, Talos Energy LLC and
Talos Production LLC, as it may be amended (the “Transaction Agreement”))
following the requirement as evidenced in a written notice from a Green Entity
(as defined in the Transaction Agreement)), any of their respective Subsidiaries
(as defined in the Transaction Agreement) or Old Sailfish LLC (as defined in the
Transaction Agreement) that such Participant’s principal work location is being
transferred to a location more than fifty (50) miles from such Participant’s
principal work location and that materially increases such Participant’s
commute.”
RESOLVED, that Section 2.1(B) of the Plan is hereby deleted in its entirety and
replaced with the following:
“a lump sum cash severance payment equal to 100% of the Participant’s annual
bonus opportunity, if any, at target, for the calendar year in which the
Involuntary Termination occurs (the “Target Bonus”), provided that such amount
shall be pro-rated by multiplying such amount by the number of days that have
elapsed from January 1 of that calendar year to the date of the Involuntary
Termination and dividing the result by 365, and provided further that if the
Participant’s Involuntary Termination occurs during the twelve month period
immediately following the Closing Date, the Target Bonus for purposes of this
Section 2.1(B) shall be deemed to be no less than such Participant’s target
bonus for the 2017 calendar year.”





--------------------------------------------------------------------------------





RESOLVED, that, the third sentence of Section 2.1(C) of the Plan is hereby
deleted in its entirety and replaced with the following:
“If at any time on or after a Participant’s Involuntary Termination (x) any
group health plan in which he has elected to continue his coverage either is
terminated or ceases to provide coverage to him or his covered beneficiaries for
any reason, including, without limitation, by its terms or the terms of an
insurance contract providing the benefits of such plan or because such plan is
no longer subject to the Consolidated Omnibus Reconciliation Act of 1985, as
amended (“COBRA”), and (y) there is no other group health plan sponsored or
maintained by the Company or any entity, trade or business (regardless of
whether incorporated) that, together with the Company, would be treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code under which
coverage could be provided to the Participant, then “Health Coverages” shall
mean an economically equivalent cash payment for coverage equivalent to the
coverage that is provided (or, if the plan has been terminated, that would have
been provided but for such termination) for similarly situated active employees,
plus, where applicable, a gross-up payment to the Participant to reflect the
loss of tax benefits associated with his “lost” employer-provided health
coverage benefit(s).”
RESOLVED, that this Amendment shall, as of and from the execution date set forth
above, be read and construed with the Plan and be treated as a part thereof. The
terms of the Plan except as amended by this Amendment are ratified and confirmed
and the Plan as amended by this Amendment shall remain in full force and effect.
[Signature Page Follows]





--------------------------------------------------------------------------------







    
IN WITNESS WHEREOF, this Amendment has been executed as of the date first set
forth above.


                    
STONE ENERGY CORPORATION
                    
                    
By: /s/ Lisa S. Jaubert
Name: Lisa S. Jaubert
Title: Senior Vice President, General
Counsel & Corporate Secretary







